Judgment dismissing complaint on the merits in an action for specific performance of an alleged contract for the purchase and sale of real property reversed on the law and the facts, with costs, and judgment unanimously directed for plaintiff for the relief demanded in the complaint, with costs. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made in conformity herewith. In our opinion, the receipt or memorandum of the contract of sale was sufficient within the Statute of Frauds. (Irvmor Corp. v. Bodewald, 253 N. Y. 472; Dykers v. Townsend, 24 id. 57; Langstroth v. Turner Cypress Lumber Co., 162 App. Div. 818; affd., 220 N. Y. 706.) The findings of the trial court that the size of the lot was misrepresented and that the check was only delivered conditionally are contrary to the weight of evidence. Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ., concur. Settle order on notice.